1
2
3
4
5
6
7
8
9                              UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
10
11
12   Brian Whitaker,                             Case No. 2:19-CV-03381-DSF-AS
13              Plaintiff,
                                                 JUDGMENT
14      v.
15   MD & MD Properties, LLC, a
     California Limited Liability Company;
16   Laseraway Medical Group, Inc., a
     California Corporation; and Does 1-
17   10,
18
                Defendants.
19
20
21
22
23
24
25
26
27
28


                                             1

     Judgment                                               2:19-CV-03381-DSF-AS
1          Pursuant to Federal Rule of Procedure 68(a), Judgment is granted in favor
2    of the Plaintiff and against Defendants in the amount of $4,100.
3          Plaintiff shall be entitled to all reasonable attorney’s fees and costs of suit
4    allowed by code and rules of court, to be determined by noticed motion.
5
6
       IT IS SO ORDERED.
     Date: December 17, 2019                      ___________________________
7
                                                  Dale S. Fischer
                                                  United States District Judge
8
9
10
11
     Presented by:
12   Dennis Price, Esq.
13   858-375-7385
     dennisp@potterhandy.com
14
     Attorney for Plaintiff
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              2

     Judgment                                                2:19-CV-03381-DSF-AS
